Title: An Act for Distributing Militia Into Classes, 30 November 1805
From: Jefferson, Thomas
To: 


                        
                            
                                ca. Nov. 1805
                            
                        
                        An Act for distributing the militia of the US. into classes and sections, & for assigning to each class
                            it’s particular duties.
                        Be it enacted Etc. that every free, able-bodied, white, male, citizen of the US. of the age of 18.
                            years and under 45. whose principal occupation is not on the high sea, or the tide-waters within the US. shall be of the
                            militia for the land service of the US.
                        The persons so to constitute the land-militia shall be enrolled by their names and dates of their births, in
                            their proper districts, and in books to be kept for that purpose; such enrollment to be made by the Captain or other
                            commanding officer of every company within the limits of his company, and without delay as to those now within the
                            description of militia men, and from time to time as to others who shall hereafter become so; always noting the date of
                            the enrollment, and placing in a distinct page or part of the book those born within the limits of one & the same year of
                            the Christian aera.
                        The said militia shall be distributed into four classes, which shall be called the Senior, Middle, Junior &
                            Minor classes; & shall be subdivided into sections, each of which shall consist of all those individuals born within the
                            limits of the same year of the Christian aera; and shall be distinguished by the name of the year of their birth, so that
                            every individual shall constantly remain of the same section, in passing from class to class. the Minor class shall
                            consist of all those sections, every individual of which is of 18. years of age compleat, & under 20. years compleat.
                            the Junior class of those sections every individual of which is of 20. years compleat, & under 25. years compleat: the
                            Middle class, of those sections every individual of which is of 25. years of age compleat & under 35. years compleat.
                            & the Senior class of those sections every individual of which is of 35. years of age compleat, & under 45. years
                            compleat.
                        The Junior class shall be liable to perform all active military services within the US. or the countries
                            next adjacent, by tours of duty not to exceed one year in any two, and every individual of them may be assigned to the
                            service of the artillery, infantry, cavalry, or of any other description as the competent authority shall direct. and in
                            consideration of such active service which the individuals of the Junior class shall have performed, or been liable to
                            perform while in it, they shall never, after passing into the Middle class be liable to actual service but where the
                            Junior class for the time being shall be inadequate to the exigency, & then in their own or one of the adjoining states
                            only, and by tours not exceeding three months in any year. the Senior & Minor classes shall be liable to be called on to
                            do duty within their own state only, & by tours not exceeding three months in any year. And all the classes shall be
                            called to their respective services by sections in the numbers which the exigency may require, & by regular rotation in
                            the numerical order of the years of their birth.
                        Exemptions from militia duty (except in cases of religious scruple against bearing arms) shall only extend to
                            the ordinary duties of mustering & disciplining after having entered the Middle or Senior class: but all Exempts shall
                            be enrolled in their classes & sections, &, when called on for actual military service, shall be bound, as others are,
                            to perform their due tours.
                        If any person called on to do the actual duties of his class, shall refuse, or unnecessarily delay to enter
                            on duty, he shall be arrested as a deserter, either by the civil or military authority, shall be delivered to the proper
                            military officer, and either punished as a deserter, or compelled to perform his tour of duty: but any person so called on
                            may commute his personal service, by tendering as a substitute an able-bodied, free, white man, a citizen of the US. fit
                            for the service in the judgment of the officer who is to command him, & willing to engage therein. And all persons while
                            engaged in the performance of a tour of duty, shall have the pay & rations allowed in the army of the US. & be subject
                            to the rules, regulations & Articles provided for the government of the same.
                        All provisions in any law of the US. or of any particular state or territory, inconsistent with those of this
                            act, are hereby repealed. and all provisions in the laws of the US. or of any particular state or territory, not
                            inconsistent herewith, shall be understood to be left in force & liable to alteration by their respective enacting
                            authorities: and it is further specially provided that the present organisation & distribution of the militia into
                            divisions, regiments battalions & companies shall in no wise be altered by any thing in this act
                        contained.
                    